Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from James O’Sullivan (Reg. No. 65618) on 5/1/2022.

The application has been amended as follows: 
1. (Currently Amended) A sensitive device, comprising: 
a plurality of first conductive nanostructures, wherein a material of the first conductive nanostructures comprises silver, and the first conductive nanostructures are not melted; 
a plurality of second conductive nanostructures, and the second conductive nanostructures are melted; 
a conductive layer covering the first conductive nanostructures entirely, wherein the second conductive nanostructures are not covered by the conductive layer and are free from coverage, the conductive layer extends along a first direction, an intrinsic melting point of the conductive layer is higher than that of the first conductive nanostructures, and at least one of the conductive layer and the first conductive nanostructures is sensitive to gas, and wherein a material of the conductive layer comprises metallic oxide, and the metallic oxide comprises Indium Tin Oxide (ITO), Indium Zinc Oxide (IZO), Aluminum Zinc Oxide (AZO), aluminum Indium Oxide (AIO), Indium Oxide (INO), Gallium Oxide (GAO), or combinations thereof; and 
two electrodes electrically connected to at least one of the conductive layer and the first conductive nanostructures, wherein the two electrodes are located at two opposite ends of the conductive layer, and the two electrodes are arranged along the first direction and extend along a second direction perpendicular to the first direction.
Allowable Subject Matter
Claims 1 and 4-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to anticipate or render obvious the features of wherein “the first conductive nanostructures are not melted” and “the second conductive nanostructures are melted.” 
Park et al. (KR 20100044944 A, hereinafter Park; see figs. 7 and 9) is considered to closest art of record. Park lacks a teaching of second conductive nanostructures 740 being uncovered by the conductive layer 150. To cure this deficiency, Han et al. (US 20080150556 A1; see fig. 3A) was applied such that each of the pluralities of the nanostructures 140, 740 of Park is provided as a separate sensor, resulting in the second plurality of nanostructures 740 (Park) not being covered by the conductive layer 150 (Park) covering the first plurality of nanostructures 140 (Park). However, the modified Park does not teach wherein a first of the plurality of nanostructures is not melted and wherein a second of the plurality of nanostructures is melted. Allen et al. (WO 2008009779 A1, hereinafter Allen; see figs. 4a-4c) teach the concept of a device made by depositing a layer 42 containing nanostructures, and then depositing a conductive layer (i.e. conductive component 40) on the layer 42. Thereafter, selected portions 43 of the layer 42 containing nanostructures is heated to melt the nanostructures (see fig. 4b). Finally, in fig. 4c the portion of layer 42 without melted nanostructures is removed to leave behind only the portions 43 with melted nanostructures. While fig. 4b of Allen teaches the concept of temporarily having both melted and non-melted nanostructures, the melted nanostructures are covered by the conductive layer 40, whereas the claimed melted nanostructures are free from coverage. Additionally, there would have been no reason to apply the melting treatment of Allen to the gas-sensing nanostructures of Park because Allen’s nanostructures do not sense gas and are merely used to create a permanent electrical connection between circuit elements in a manner similar to solder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2008009779 A1 as discussed above
JP 2008124188 A and KR 101887281 B1 teach the concept of melting all nanoparticles for improving or enabling their function. In contrast, melting in the instant disclosure renders the second plurality of nanostructures inoperable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                             

/JILL E CULLER/           Primary Examiner, Art Unit 2853